[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             APR 13, 2006
                              No. 05-15280                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 04-00335-CR-T-17-MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MEJIA ESCALONA-MARTINEZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (April 13, 2006)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

     Mejia Escalona-Martinez appeals his concurrent 135-month sentences for
conspiracy to possess and possession with intent to distribute five or more

kilograms of cocaine while aboard a vessel subject to United States jurisdiction, in

violation of 46 U.S.C. app. §§ 1903(a), (g), and (j). On appeal, he argues that the

district court erred by denying him a minor-role reduction. Upon review of the

record and consideration of the parties’ briefs, we affirm.

      “We review a district court’s determination of whether a defendant qualifies

for an adjustment under the sentencing guidelines for clear error.” United States v.

Boyd, 291 F.3d 1274, 1277 (11th Cir. 2002). Section 3B1.2(b) of the U.S.

Sentencing Guidelines Manual provides for a two-level reduction to a defendant’s

offense level if he was a minor participant in the offense. The guidelines further

define a minor participant as one “who is less culpable than most other

participants, but whose role could not be described as minimal.” Id. cmt. n.5. “[A]

defendant who is convicted of a drug trafficking offense, whose role in that offense

was limited to transporting or storing drugs and who is accountable under [§

1B]1.3 only for the quantity of drugs the defendant personally transported or stored

is not precluded from consideration . . . under this guideline.” Id., cmt. n.3(A).

“The defendant bears the burden of proving his minor role by a preponderance of

the evidence.” Boyd, 291 F.3d at 1277.

      “[I]n determining a defendant’s role in the offense, a district court [first]



                                           2
must measure the defendant’s role against the relevant conduct attributed to [him]

in calculating [his] base offense level.” United States v. De Varon, 175 F.3d 930,

943-44 (11th Cir. 1999) (en banc). Next, “the district court may also measure the

defendant’s culpability in comparison to that of other participants in the relevant

conduct.” Id. at 944.

      Here, the district court did not clearly err by denying Escalona-Martinez a

minor-role reduction. Applying the first part of De Varon, the relevant conduct for

which he was held accountable was the weight of the bales discarded from the go-

fast boat, determined to weigh 320 kilograms. Therefore, his actual and relevant

conduct were the same. “[W]hen a drug courier’s relevant conduct is limited to

[his] own act of importation, a district court may legitimately conclude that the

courier played an important or essential role in the importation of those drugs.” Id.

at 942-43.

      With respect to the second part of the De Varon analysis, there is insufficient

evidence to show that Escalona-Martinez was a minor participant in comparison to

others. In determining whether a defendant was less culpable than others, “the

district court may consider only those participants who were involved in the

relevant conduct attributed to the defendant,” as “[t]he conduct of participants in

any larger criminal conspiracy is irrelevant.” Id. at 944. Here, the only persons



                                          3
identifiable from the evidence are Escalona-Martinez and the seven other crew

members of the vessel. Escalona-Martinez claims that he was a helmsman whose

role was limited to taking turns piloting the vessel. However, neither the

presentence investigation report nor the sentencing hearing reveal any evidence of

each crew member’s role, and Escalona-Martinez failed to show that his

responsibilities aboard the vessel were less vital to the enterprise than those of any

other crew members. Therefore, the district court did not clearly err by refusing to

grant a minor-role reduction.

      AFFIRMED.




                                           4